Citation Nr: 1720235	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent prior to December 6, 2014, and higher than 40 percent since, for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to April 1983 and from February 1986 to January 1995. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In January 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board remanded the claim in May 2014 for further development. 

A February 2015 rating decision since issued, on remand, increased the rating for the Veteran's low back disability from 20 to 40 percent (now rated as intervertebral disc syndrome (IVDS) instead of low back strain) effective December 6, 2014.  He has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating an increase in rating does not abrogate a pending appeal unless the Veteran receives the highest possible rating or expressly indicates he is satisfied or content with the new rating).  So this appeal now concerns whether he was entitled to a rating higher than 20 percent for this disability prior to December 6, 2014, and whether he has been entitled to a rating higher than 40 percent since.  The bifurcation of his rating represents a "staging" of it.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (discussing this process to compensate the Veteran for differences or variations in the severity of his service-connected disability).

This claim requires still further development before being decided on appeal, so the board is again remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran indicated during his December 2014 VA examination that he had been receiving disability payments from the Social Security Administration (SSA) since 2008.  He did not indicate the disability for which he was receiving benefits, but the disabilities for which he is currently being compensated by VA mainly concern his back.  VA has not obtained these records.  VA has a duty to obtain records in SSA's possession, provided they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In Golz, the Federal Circuit Court clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  The Veteran did not state specifically that he was being compensated by the SSA for a low back disability, but the first mention that he was drawing SSA disability was not until December 2014 after prior development had been completed, and since there is a reasonable possibility that the SSA disability is relevant to his VA claim, the records must be requested. 

Additionally, all records of VA or other treatment or evaluation for this low back disability since December 2014 should be obtained.


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain all records of VA or other treatment or evaluation for this low back disability since December 2014.  Assuming additional records exist, the amount of effort needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159 (e)(1).

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing. 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

